FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DANIEL SANCHEZ,                                  No. 10-72998

              Petitioner,                        Agency No. A086-974-607

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 9, 2014**
                               Pasadena, California

Before: FARRIS and HURWITZ, Circuit Judges, and FRIEDMAN, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul L. Friedman, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
      Daniel Sanchez petitions for review of the Board of Immigration Appeals’

(the “BIA”) order affirming an immigration judge’s decision denying Sanchez’s

application for cancellation of removal. Sanchez is a 29-year-old Mexican national

who arrived in the United States as a young child. Although both of his parents

became lawful permanent residents, Sanchez never became a lawful permanent

resident himself. In 2008, the Department of Homeland Security placed Sanchez

in removal proceedings. During those proceedings, the immigration judge denied

Sanchez’s application for cancellation of removal under 8 U.S.C. § 1229b(a), on

the basis that Sanchez never obtained lawful permanent resident status. The BIA

affirmed. On appeal, Sanchez argues that he may impute his parents’ legal statuses

to himself to meet the eligibility criteria set forth in 8 U.S.C. § 1229b(a), relying on

Mercado-Zazueta v. Holder, 580 F.3d 1102 (9th Cir. 2009), and Cuevas-Gaspar v.

Gonzales, 430 F.3d 1013 (9th Cir. 2005).

      After Sanchez filed his petition, the Supreme Court decided Holder v.

Martinez Gutierrez, 132 S. Ct. 2011 (2012), upholding the BIA’s interpretation of

§ 1229b(a), which requires each applicant seeking cancellation of removal to meet

the statutory requirements individually, without counting a parent’s years of

continuous residence or lawful permanent resident status. Because Mercado-

Zazueta and Cuevas-Gaspar are no longer valid precedent on the issue of

imputation under 8 U.S.C. § 1229b(a), see Sawyers v. Holder, 684 F.3d 911, 912
(9th Cir. 2012), we must reject Sanchez’s argument that his parents’ legal statuses

can be imputed to himself.

      As there is no dispute that Sanchez is not a lawful permanent resident

himself, we uphold the BIA’s order affirming the immigration judge’s decision

denying cancellation of removal under 8 U.S.C. § 1229b(a).

      PETITION DENIED.